Judgment unanimously affirmed, with costs. Memorandum: In this declaratory judgment action, Special Term properly determined that defendant, The Travelers Insurance Companies, failed to send a valid cancellation notice to its policyholder pursuant to section 313 (subd 1, par [a]) of the Vehicle and Traffic Law. Section 313 (subd 1, par [a]) states that “[e]very notice or acknowledgement of termination for any cause whatsoever sent to the insured shall include * * * a statement that proof of financial security is required to be maintained continuously throughout the registration period”. Since the purpose of that provision is to inform the policyholder of the drastic consequences that will ensue if the policy lapses (Olivio v Government Employees Ins. Co., 46 AD2d 437, 441), the statute has been strictly construed (see Spring Brook Riding Academy v National Grange Mut. Ins. Co., 97 AD2d 754; Messing v Nationwide Mut. Ins. Co., 42 AD2d 1030). By printing the financial security clause on a separate sheet of paper mailed with the notice of cancellation, defendant failed to “include” the clause in the notice in accordance with section 313 (see State Wide Ins. Co. v *908Sapper, 108 Misc 2d 587, 589; Ruggiero v American Fid. Fire Ins. Co., 103 Misc 2d 859). (Appeal from judgment of Supreme Court, Erie County, Flaherty, J. — summary judgment-declaratory judgment.) Present — Dillon, P. J., Hancock, Jr., Denman, Boomer and O’Donnell, JJ.